Case 1:20-cv-05848-JGK Document 8 Filed 10/26/20 Page 1 of 2
Case 1:20-cv-05848-JGK Document 7 Filed 10/23/20 Page 1 of 2

 

THE CiTy OF NEW YORK

 

JAMES E, JOHNSON LAW DEPARTMENT JONATHAN PINES
Corporation Counsel 160 CHURCH STREET Tel.: 9£7-370-3015
NEW YORK, NY 10607 email: jpines@law.nyc.gov

October 23, 2020 |

Honorable John G. Koeltl

United State District Judge

Daniel Patrick Moynihan
United States Courthouse

500 Pearl Street

New York, NY 10007

 

  

Re: FA. and S.H.. obo N. A.-H. v. Dep't of Educ.
20-CV-5848 (JGK) (DCF)

Dear Judge Koeltl: / b/2 oe

[ am a deputy chief in the General Litigation Division of the Office of James Johnson,
Corporation Counsel of the City of New York, attorney for the Defendant New York City
Department of Education in the above-referenced action, As a deputy chief, | am responsible for
assigning the work of the Division to Division attorneys. While I forwarded the papers received
by my Office to a supervisor to assign, the digital file was somehow misdirected so that the case
never actually was assigned, and failed to be included in our tracking system for IDEA fee cases.
As a result, the date for responding to the Complaint — August 20, 2020 — has long since passed.

enone

I am writing to respectfully request that DOE be given 60 days to respond to the
Complaint; and that the initial pretrial conference, scheduled for this November 17, 2020, per
minute entry dated October 5, 2020, be adjourned to a date after the requested adjourned date for
response to the Complaint. This is the first request for an adjournment, and Plaintiffs’ counsel,
Adam Dayan, has graciously consented to the request. During this time, we plan to engage in
negotiations with Plaintiffs’ counsel to see if this matter can be resolved without the need of
further motion practice.

Usbo SONY

MOCUMENT oe

=] ECTRONICALLY FILED

poCcH pepe

mate PILED. Pee feele. 0 Y

 

 
Case 1:20-cv-05848-JGK Document 8 Filed 10/26/20 Page 2 of 2
Case 1:20-cv-05848-JGK Document 7 Filed 10/23/20 Page 2 of 2

I very much apologize to the Court and to Mr. Dayan for the considerable delay that
resulted from this matter being misdirected. [ can assure Your Honor that the case is being
assigned today and that there will not be any further delays attributable to office neglect in this
matter.

Very truly yours,

és/
Jonathan Pines
Deputy Chief, General Litigation Division

 

Copy to Counsel by ECF

 
